Dissenting Opinion.
Jordan, J.
I cannot yield my concurrence to the result reached by the majority of the court. I am of the opinion that section 2487, R. S. 1881, of the Statute of Descent, cannot be, in reason, construed so as to hold that a child adopted alone by the wife’s deceased husband, is her forced heir within the meaning of that section. Or, in other words, that such adopted child cannot be held to be a child by a previous wife, by whom it was not adopted, such being the facts in this case.